1                         UNITED STATES DISTRICT COURT

2                      EASTERN DISTRICT OF CALIFORNIA

3

4    UNITED STATES OF AMERICA,         No. 2:14-cr-309-GEB
5
                 Plaintiff,
6

7
         v.                            ORDER
8

9    CARISSA CARPENTER,

10
                 Defendant.
11

12

13
         Federal prisoner Carissa Carpenter filed a motion on October
14

15   15, 2019 under the First Step Act of 2018 seeking immediate

16   release pursuant to 18 U.S.C. § 3582(c)(1)(A)(i), which provides

17   for compassionate release in extraordinary and compelling
18
     circumstances.   Carpenter has been appointed counsel to represent
19
     her under the First Step Act, but she has insisted in certain
20
     filings that she is proceeding pro se. See CARPENTER'S EMERGENCY
21
     MOTION FOR REDUCTION IN SENTENCE PURSUANT TO 18 U.S.C. SECTION
22

23   3582(C)(1)(A), AS AMENDED BY THE FIRST STEP ACT OF 2018, filed

24   October 15, 2019, ECF 172(Carpenter states she is proceeding pro

25   se), Letter filed November 1 2019, ECF 174 (Carpenter states she
26   “sent a motion to Judge Burrell on October 8, 2019 to be Pro Se
27
     and for Compassionate Release Sentence!”).
                                     1
28
1    The United States filed an opposition to the motion on December
2    17, 2019 arguing:
3
         Carpenter claims that she meets the ‘qualifying
4
         criteria’ for compassionate release pursuant to 18
5

6        U.S.C. § 3582(c)(1)(A), but her motion fails to

7        establish that extraordinary and compelling reasons
8        warrant a reduction in her sentence from 78 months to
9
         the approximately 28 months that she has served to
10
         date.   Carpenter’s medical condition does not meet the
11
         applicable Sentencing Commission policy statement
12
         contained in § 1B1.13, because, as set forth below, she
13

14       is: not suffering from a terminal illness (Application

15       Note 1(A)(i)); not suffering from a serious functional

16       or cognitive impairment or a medical condition that
17       substantially diminishes her ability to provide self-
18
         care within the correctional facility and from which
19
         she is not expected to recover (Application Note
20
         1(A)(ii)); is under age 65 (Application Note 1(B)); and
21
         does not have a minor child (Application Note 1(C)).
22

23       The medical records provided under seal as Exhibit 21

24       and the Declaration from Dr. Charles Langham, the
25       Clinic Director at FMC Carswell (Exhibit 1)
26
         conclusively establish that, although Carpenter has a
27
         number of chronic medical conditions, her conditions
                                    2
28
1        are not life-threatening and do not limit her self-care
2        ability.   Exhibit 1 ¶¶ 6-7. Carpenter is receiving
3
         appropriate medical treatment, her overall health
4
         condition is medically stable, and FMC Carswell is
5
         capable of providing proper care for her through a
6
         variety of medical specialists.    Id. at ¶ 10.
7

8        Carpenter’s medical condition is not terminal and she

9        does not suffer from a serious functional or cognitive

10       impairment.   Id. ¶¶ 6-7.   Carpenter is able to provide
11       self-care within the Carswell facility and is not
12
         confined to a bed or a chair.     Id. Carpenter’s
13
         pacemaker is functioning normally, and a device check
14
         performed on September 20, 2019 showed an estimated
15
         longevity of three years and a battery status of good.
16

17       Id. ¶ 9.   For all of these reasons, Carpenter fails to

18       show that there are extraordinary and compelling
19       reasons to reduce her 78-monthsentence to time-served.
20
     Gov’t’s Opp at 1:22-28, 2:1-15, ECF 191.
21

22       Carpenter’s assertions do not provide a basis for a finding
23   that her medical condition satisfies the criteria for
24
     compassionate release.   Carpenter’s medical records sealed as
25
     Exhibit 21 and the Declaration from Dr. Charles Langham, the
26
     Clinic Director at FMC Carswell, evince that Carpenter’s medical
27
                                     3
     conditions are not life-threatening and should not limit her
28
1    self-care ability. This evidence reveals Carpenter is receiving
2    appropriate medical treatment, her overall health condition is
3
     stable, and she is receiving proper care. For the stated reasons
4
     it has not been shown that extraordinary and compelling
5
     circumstances exist justifying compassionate release.     Therefore,
6
     the motion is denied.
7

8        Dated:   December 20, 2019
9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27
                                      4
28
